Title: To John Adams from Charles Francis Adams, 7 May 1826
From: Adams, Charles Francis
To: Adams, John


				
					My dear Grandfather.
					Washington City. May 7th 1826.
				
				The warm season has come again and delightful as it is to me, is no doubt also very acceptable to you, Sir. The prevailing rule I believe, is a moderate heat, and one which is perhaps better adapted to afford ease to you than extremes either way. My attachment to warm weather excludes any idea of a medium or rather of what is commonly called so. And it is for this reason that I prefer the Spring season to that of Autumn. In the first, we have brought to our minds every day the prospect of a continuance and increase of warmth, by the development of vegetation while in the other we observe all things retreating into torpidity. But perhaps this Season has more charms to us of the city of Washington than others, by the prospect it gives us of a release from stormy politics, and a satiety of dissipation.The Panama question is put to rest at last. This is a great point gained for the nation. I should think every man in it would cry Hold! after the third Speech at farthest. Many and among the number may be considered myself, thought that the question might have stopped with the reports of the Committees. Much talent has been elicited however, On the one side, the whole weight of the House and on the other that of the Senate. Few people  hesitate however, as to the idea of which has gained the victory. It is reported that Randolph upon returning home from the Senate at three o’clock in the morning of the day when after the question had been decided in the Senate there, turned round to his man John, (whom he prefers, he says, to every body else on earth and who always follows him), and said, “Never mind, John, says he, if they did out vote us, we had at any rate the best of the argument.” I suppose by this he meant the greatest portion of the debate, for of argument as we understand it, Nobody will accuse John Randolph of having any idea. But in that sense of the term he has certainly had the best of every argument during the session. This eccentric character has prepared to retire at last, to England after having disgraced the Senate and the Nation, in a manner never before suffered, even during the bitterest violence of party rancor.The City is now exceedingly tranquil. The birds of fashion are all flown, and the House of Representatives is too busy in making up for lost time, to afford any interesting subjects for conversation. I am very busily engaged myself in reading law which I have found hitherto more interesting than I had anticipated. As nothing now exists to take off my attention, I am gaining ground more rapidly than heretofore. But after all, Blackstone appears to me to be the foundation of all the law now in use. At least his exposition of the old principles of the English system supersedes all the old books and gives room only now to the study of application of his principles in cases already adjudged. To this I have of late devoted my attention. But not satisfied with this, I believe I shall soon go back to the study of the laws of Nations.I remain— / Your dutiful and affectionate Grandson
				
					Charles Francis Adams.
				
				
			